DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 3/2/2021.  
	Examiner has received the Applicant’s response to the Restriction requirement of 1/7/2021.  Applicant’s election of Group B (claims 1-6 and 8-20) is acknowledged. Applicant has made this election with traversal of no serious burden.  
The argument centers on the claims 1-5 and 8-20 being generic to all elections.  Therefore, to consider all the claims (just two more) should not be a serious burden.  Examiner does not find this argument compelling.  There is no evidence to address of the content of these unelected claims being a serious burden, so Examiner responds that these arguments appear to only be an assertion, based on the idea that two more claims should not be an issue or take much time or effort.  Even so, Examiner responds to the assertion.  
Examiner submits that to say that the parent claim or the bulk of the claims are generic to all species does not mean that the remaining claims should not be considered a serious burden.  If Examiner allows the examination of even just one claim that is not directed towards the elected species, it is never clear how much time and effort will be required to further added amendments and/or claims directed at clarifying 
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 9/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a foreign application.  Applicant submits priority under a provisional application.  Examiner will review the provisional Application.  Examiner notes that any material not in the provisional and present in the nonprovisional will be given the nonprovisional effective filing date.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2019/0280368; FP: 3/8/2018).
	As for claim 1, Khan teaches An antenna device, comprising:
a first substrate, wherein the first substrate comprises an inner surface and an outer surface opposite the inner surface of the first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate, wherein the second substrate comprises an inner surface and an outer surface opposite the inner surface of the second substrate (Fig. 4, layer in el. 200c);
a die disposed between the first substrate and the second substrate (Fig. 4, el. 102); 
a redistribution layer disposed between the die and the inner surface of the second substrate (Fig. 4, el. 117); 
and an antenna unit electrically connected to the die via the redistribution layer (Fig. 4, el. 202); 
wherein the antenna unit is arranged on at least one of the inner surface of the first substrate, the outer surface of the first substrate, the inner surface of the second substrate and the outer surface of the second substrate (Fig. 4).

	As for claim 2, Khan teaches the antenna device of claim 1, comprising:
a first sealant disposed between the first substrate and the second substrate; wherein the first sealant surrounds the die (Fig. 4, el. 101, 117).

	As for claim 3, Khan teaches the antenna device of claim 2, comprising:
a second sealant, wherein the first sealant is disposed between the second sealant and the die (Fig. 4, el. 104).

	As for claim 4, Khan teaches the antenna device of claim 2, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

 antenna device of claim 2, comprising:
wherein a remaining space between the first substrate and the second substrate inside the first sealant is vacant or filled with air, inert gases or low loss-tangent materials (Fig. 4, el. 123).

	As for claim 6, Khan teaches the antenna device of claim 1, comprising:
a wire (Fig. 4, el. 208);
 wherein the second substrate comprises at least one via hole (Fig. 4, hole that el. 208 goes through), 
and the wire passes through the via hole and is electrically connected the antenna unit and the redistribution layer (Fig. 4, claim appears to be missing the word “to”).

	As for claim 10, Khan teaches An antenna device, comprising:
a first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate (Fig. 4, layer in el. 200c);
a redistribution layer disposed between the first substrate and the second substrate  (Fig. 4, el. 117);
a die disposed between the redistribution layer and the first substrate  (Fig. 4, el. 102); 
a metal layer electrically connected to the redistribution layer  (Fig. 4, el. 202 (claim 12 and 18) or el. 114 (claim 17)); 
and a sealant disposed between the first substrate and the second substrate and surrounding the die (Fig. 4, el. 101, 117).
	As for claim 11, Khan teaches the antenna device of claim 10, comprising:
wherein a remaining space between the first substrate and the second substrate inside the first sealant is vacant or filled with air, inert gases or low loss-tangent materials (Fig. 4, el. 123).

	As for claim 12, Khan teaches the antenna device of claim 10, comprising:
a transmission line disposed between the first substrate and the second substrate (Fig. 4, el. 127, 208);
wherein the transmission line is electrically connected to the die through the redistribution layer, and the transmission line is electrically connected to the metal layer (Fig. 4).

	As for claim 13, Khan teaches the antenna device of claim 12, comprising:
at least one via hole penetrating one of the first substrate and the second substrate (Fig. 4, holes that el. 127+208 pass through); 
wherein the transmission line passes through the at least one via hole to connect to the metal layer (Fig. 4).

	As for claim 14, Khan teaches the antenna device of claim 10, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

	As for claim 16, Khan teaches the antenna device of claim 10, comprising:
at least one bonding element disposed between the first substrate and the second substrate (Fig. 4, el. 301).

	As for claim 17, Khan teaches the antenna device of claim 10, comprising:
wherein the metal layer is disposed on an inner surface of one of the first substrate and the second substrate or on an outer surface of one of the first substrate and the second substrate (Fig. 4, el. 114).

	As for claim 18, Khan teaches the antenna device of claim 10, comprising:
wherein the metal layer is an antenna unit (Fig. 4, el. 202).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Khan (Fig. 1).

 Claim 8: (dependent claim)
 	As for claims 8, 15, Khan teaches the limitations above;
 	However, Khan does not teach at least one shielding layer disposed on at least one of the inner surface of the first substrate and the inner surface of the second substrate.
	Nevertheless, Khan (Fig. 1) teaches these limitations (Fig. 1, el. 204).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Khan and apply the technology shown in Fig. 1 of Khan of a ground plane layer.
 	The motivation for this combination is to allow the invention of Khan to have shielding from the RF electronic interference and reflection for the antenna radiators.

Claim(s) 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan.
As for claims 9, 19, Khan teaches the limitations of above;
 	However, Khan does not explicitly teach the material of the prior arts layers (only describing them as PCB structures);
	Examiner submits Official Notice that the layers to be of a material of one of the first substrate and the second substrate comprises at least one of glass, polyimide, liquid-crystal polymer, polycarbonate, polypropylene, and polyethylene terephthalate as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and well known material to the layers of Khan.
 	The motivation for this combination is to use well practiced and vetted electronics packaging methods for proper function.
As for claims 20, Khan teaches the limitations of above;
 	However, Khan does not teach a potting compound layer disposed outside the sealant.
	Examiner submits Official Notice that the use and technology of a potting compound as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  

 	The motivation for this combination is to use well practiced and vetted electronics packaging methods to protect the internal elements from shock physical or electrical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845